Case: 12-14302   Date Filed: 06/19/2014   Page: 1 of 40


                                                                   [PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                     _______________________

                           No. 12-14302
                     _______________________

             D.C. Docket No. 4:10-cr-00012-HLM-WEJ-1


UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                versus

GEORGE D. HOUSER,

                                                      Defendant - Appellant.



                     _______________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                     _______________________

                            (June 19, 2014)
                Case: 12-14302       Date Filed: 06/19/2014       Page: 2 of 40


Before MARCUS, BLACK, and RIPPLE,* Circuit Judges.

RIPPLE, Circuit Judge:

       Following a four-week bench trial, George D. Houser was convicted of one

count of conspiring with his wife, Rhonda Washington Houser (“Washington”), to

commit health care fraud, in violation of 18 U.S.C. § 1349, of eight counts of

payroll tax fraud, in violation of 26 U.S.C. § 7202, and of two counts of failure to

timely file income tax returns, in violation of 26 U.S.C. § 7203. The district court

sentenced Mr. Houser to 240 months’ imprisonment and ordered him to pay nearly

$7 million in restitution to Medicare and Medicaid and more than $870,000 to the

Internal Revenue Service (“IRS”). For the reasons set forth in the following

opinion, we affirm the judgment of the district court.



                                                I

A. Facts1

       During the early 1990s, a period before the events giving rise to his

conviction, Mr. Houser had operated two nursing home facilities in Rome,


       *
          Honorable Kenneth F. Ripple, United States Circuit Judge for the Seventh Circuit,
sitting by designation.
       1
          We recite below the facts as found by the district court following Mr. Houser’s bench
trial. See R.290.

                                                2
               Case: 12-14302      Date Filed: 06/19/2014      Page: 3 of 40


Georgia. After he failed to pay payroll taxes for employees, the IRS seized one

facility, and the State of Georgia revoked Mr. Houser’s license to operate nursing

homes. The IRS also placed tax liens on the nursing homes. During the ten years

when the liens were active, Mr. Houser occasionally went to the local IRS office

to inquire about the pay-off amounts. Full payment of the amounts owed never

was made.

       When the liens expired in 2003, Mr. Houser sought to reestablish his control

over the two facilities, Mount Berry Convalescent Center and Moran Lake

Convalescent Center (“Mount Berry” and “Moran Lake,” respectively). He

created Forum Healthcare Group, Inc. (“FHG”), and FHG assumed management of

the facilities. State records and the Medicare and Medicaid provider applications

list Washington, Mr. Houser’s then-girlfriend, as the owner, president and office

manager of FHG.2 In September 2003, FHG also assumed management of

Wildwood Park Nursing and Rehabilitation Center (“Wildwood”) in Brunswick,

Georgia.




       2
         Mr. Houser and Washington eventually married, but the record does not reveal when
the marriage took place.

                                              3
             Case: 12-14302     Date Filed: 06/19/2014   Page: 4 of 40


                                         1.

      During the period covered by the indictment, Mount Berry, Moran Lake and

Wildwood were all licensed care facilities and certified recipients of Medicare and

Medicaid funds. The facilities’ total capacity was 404 residents, and occupancy

rates ranged between seventy-five and ninety percent. Of these residents,

approximately eighty to ninety percent had their care funded by Medicare or

Medicaid.

      In July 2004, Mr. Houser formally assumed control of the three homes.

New Medicare provider applications listed a change of ownership from

Washington to Mr. Houser, and Mr. Houser was listed as president and chief

executive officer. Medicaid applications listed Mr. Houser, along with FHG and

Louise K. Houser--Mr. Houser’s mother--as the owners. On the Medicare

enrollment form, Mr. Houser certified (1) that he “agree[d] to abide by the

Medicare laws, regulations, and program instructions that apply to this provider,”

(2) that he “underst[ood] [t]hat payment of a claim by Medicare is conditioned

upon the claim and the underlying transaction complying with such laws,

regulations, and program instructions . . . , and on the provider’s compliance with

all applicable conditions of participation in Medicare,” and (3) that he “w[ould]

not knowingly present or cause to be presented a false or fraudulent claim for

                                         4
                 Case: 12-14302       Date Filed: 06/19/2014        Page: 5 of 40


payment by Medicare, and w[ould] not submit claims with deliberate ignorance or

reckless disregard of their truth or falsity.”3 Moreover, on submissions for

reimbursement, the provider acknowledged “that payment will be from federal and

state funds and that any falsification or concealment of a material fact may be

prosecuted under federal and state laws.”4



                                                 2.

       As nursing facilities governed by 42 U.S.C. § 1396r, the facilities were

required to provide residents with a clean, safe and sanitary environment to

maintain or support “the highest practicable level of physical, mental, and

psychosocial well-being to every resident.”5 During the period from 2003 to 2007,

when the facilities were within Mr. Houser’s control, the conditions were, in short,

“barbaric” and “uncivilized.”6

       The record discloses countless issues with both the condition of the physical

       3
         Gov’t’s Trial Ex. 110 (Medicare Federal Health Care Provider/Supplier Enrollment
Application for FHG) at 21.
       4
         See, e.g., Gov’t’s Trial Ex. 116 (Georgia Dep’t of Cmty. Health Div. of Med.
Assistance Provider Enrollment Application) at 13.
       5
          R.290 at 24 (internal quotation marks omitted); see also 42 U.S.C. § 1396r(b)(2) (“A
nursing facility must provide services and activities to attain or maintain the highest practicable
physical, mental, and psychosocial well-being of each resident . . . .”).
       6
           R.341 at 4 (Sentencing Tr.).

                                                  5
                 Case: 12-14302      Date Filed: 06/19/2014      Page: 6 of 40


plants and the provision of services at all of the facilities. By way of example

only, roofs at the facilities leaked so profusely as to flood residents’ rooms,

damage their personal property, and cause ceiling tiles to fall in residents’ rooms

and common areas. Administrators sent Mr. Houser and Washington urgent faxes

apprising them of the problems and of the potential hazards to residents. For

instance, on December 22, 2006, an administrator sent a fax to Mr. Houser and

Washington that read: “‘WE HAVE CEILING TILES AND ROOF LEAKS

ON RESIDENTS’ BEDS AND CLOTHES. I NEED SOME ONE TO

EITHER TAKE CARE OF IT OR BRING MONEY FOR JAMIE [Young]

TO DO SOMETHING!!!’”7

       The dining room at Moran Lake had no heat for the winter of 2006 to 2007;

the same facility had no air conditioning in an entire wing from July 2006 to June

2007. The Wildwood facility was without air conditioning for three months

during the spring and summer of 2007, during which time the interior temperature

reached ninety degrees. Mr. Houser and Washington similarly were informed of

these issues.8



       7
       R.290 at 39 (alteration in original) (quoting Gov’t’s Trial Ex. 487 (collection of faxed
memoranda from facility administrator to Mr. Houser and Washington)).
       8
           See id. at 53, 54.

                                                6
                 Case: 12-14302          Date Filed: 06/19/2014   Page: 7 of 40


      The homes suffered from “shortages or a complete lack of cleaning

supplies” because vendors’ bills went unpaid.9 Bathroom facilities went

unattended, and, as a result, the homes “had a strong odor of urine and feces.”10

The laundry facilities frequently were inoperable due to lack of power or disrepair.

When a power outage occurred, soiled linens could not be changed in the

residents’ rooms. Administrators complained frequently to Mr. Houser and

Washington about the lack of cleaning and sanitizing supplies.

      Trash service was stopped due to Mr. Houser’s failure to pay waste removal

bills. “When the waste removal services refused to empty the dumpsters at the

nursing homes, employees left garbage near the dumpster, which attracted flies

and other insects, rodents, and dogs, and generated odors.”11 All of the facilities

“experienced fly infestations. Witnesses described seeing flies in the residents’

rooms, in the dining rooms, on the residents’ food,” as well as swarming around

“the residents and their sores.”12

      Residents’ physical and medical needs regularly were not met.



      9
           Id. at 65 (emphasis added).
      10
           Id. at 67.
      11
           Id. at 90.
      12
           Id. at 101.

                                                  7
                 Case: 12-14302       Date Filed: 06/19/2014   Page: 8 of 40


“[M]edications were not available for residents because [Mr. Houser] had not paid

the pharmacy bill. On some occasions, the nurses ‘borrowed’ the medications

from one resident and gave those to another resident[] . . . . On other occasions,

the residents never received the medications they were supposed to have.”13

“Numerous witnesses testified that all three nursing homes frequently ran out of

diapers, wound care supplies, and basic nursing supplies.”14 Laboratory services

that had been ordered by a physician, including those for patients on dialysis, were

not performed because the bills for such services went unpaid.15 The homes went

without blood sugar testing devices and strips necessary to monitor diabetic

patients. Patients went without dialysis because the transportation company

refused to service the homes due to unpaid bills.16 Facilities also were without

medical directors and physical therapy services for significant periods of time.

The administrators at the facilities informed Mr. Houser and Washington that

failure to pay the bills for these services was placing the patients at risk and the

homes in jeopardy of closure.



      13
           Id. at 144 (emphasis added) (citations omitted).
      14
           Id. at 160 (emphasis added).
      15
           See id. at 173.
      16
           See id. at 219.

                                                 8
                 Case: 12-14302      Date Filed: 06/19/2014   Page: 9 of 40


      The facilities were grossly understaffed due to staffing cuts mandated by

Mr. Houser and to payroll difficulties at all three homes. Although Mr. Houser

and Washington repeatedly assured administrators that payroll obligations would

be met, this frequently did not occur. On one occasion, to placate upset staff

members, Mr. Houser and Washington handed out fifty dollar bills to employees

who could not cash their paychecks.

      Resident care directly suffered as a result of staffing shortages. Residents

and their beds were soaked with urine or caked in feces because diapers were not

changed. “The short staffing problem became more severe on paydays, when

employees raced to the bank or stood in line to cash their checks at the money

van.”17

      Insufficient food was a significant problem because Mr. Houser failed to

pay food vendors. Residents were given small, nutritionally inadequate meals and

often little or no milk. “Residents with special dietary needs often did not receive

protein shakes, other dietary supplements, or required therapeutic meals.”18

Residents regularly complained to both the staff and relatives that they were

hungry.


      17
           Id. at 208.
      18
           Id. at 264-65 (emphasis added).

                                              9
                Case: 12-14302        Date Filed: 06/19/2014        Page: 10 of 40


      A former medical director and other staff reported significant weight loss

among the residents.

      Weight loss and malnutrition make nursing home residents more
      susceptible to disease, infection, and aggravate[] the chronic illnesses
      that they already have. Nursing homes must keep track of their
      residents’ weights, and must investigate when a resident loses five
      percent or more of his or her body weight during a one-month
      period.[19]

Mr. Houser, however, instructed staff to stop recording patient weight loss,

presumably to avoid suspicion in a survey. Families of residents began to bring in

food so that their family members would receive adequate nutrition. Staff

members also would purchase bread and milk from their own funds so that

residents would have something to eat.



                                                  3.

      During the relevant period, state officials conducted surveys on an annual

basis and also in response to specific complaints. Mr. Houser appeared to have

some advance notice of survey times, and he placed calls to facilities instructing

them to increase services and staffing levels during those times. The

record reflects that Mr. Houser and Washington terminated individuals who raised



      19
           Id. at 222 (alteration in original) (citation omitted) (internal quotation marks omitted).

                                                  10
                Case: 12-14302   Date Filed: 06/19/2014   Page: 11 of 40


issues of noncompliance or reported them to the authorities. Staff believed that if

they revealed the true conditions at the nursing homes to state surveyors, “they

would be ‘immediately terminated.’”20

      Despite Mr. Houser’s efforts, the facilities regularly were cited for

violations, and, eventually, in 2007, the facilities each were given ratings so low--

on the basis of an immediate risk to the health and safety of residents--that closure

was required. In June 2007, the Georgia Office of Regulatory Services (“ORS”)

gave notice that it was terminating the Medicaid provider agreements for Mount

Berry and Moran Lake “because of numerous problems, including unsatisfactory

physical environmental conditions, staffing shortages, and irregularities involving

resident trust fund accounts.”21 Three months later, the ORS gave notice that it

was closing the Wildwood facility for the same reasons. When the facilities

closed, residents were transferred to other nursing homes. At new facilities, the

arriving residents had no medical histories sent with them. They were unkempt

and complained of hunger, and many hoarded food.




      20
           Id. at 131.
      21
           Id. at 16.

                                          11
                Case: 12-14302   Date Filed: 06/19/2014   Page: 12 of 40


                                          4.

      Prior to their closure, Medicare and Medicaid had paid FHG

$32,914,304.66 for resident care. Between 2003 and 2007, “$2,282,439 was

deposited or transferred directly into Mr. Houser’s personal bank[] accounts,

$467,949 was deposited or transferred directly into Washington’s personal bank[]

accounts,” and $1,745,620 was deposited or transferred into the operating account

of Mr. Houser’s construction company, “The Guild”; nearly all of these funds

came from an FHG source.22 During the same time period, Mr. Houser purchased

over $4 million in real estate; “[a] number of checks, signed by [Mr. Houser] and

Washington and dated from October 2004 through May 2005, were drawn on FHG

or Forum Group Management Services’ accounts” to make payments for these

properties.23 In July 2004, Mr. Houser purchased a home for his ex-wife at a cost

of $1.4 million; “approximately six weeks earlier, [Mr. Houser] [had] transferred

$1.4 million from the FHG bank account to a personal account in [his] name.”24

Employees of his other businesses, none of which had independent revenue, were

sometimes paid directly by FHG. Mr. Houser’s alimony payments, as well as


      22
           Id. at 352-53.
      23
           Id. at 364-65.
      24
           Id. at 366.

                                          12
             Case: 12-14302     Date Filed: 06/19/2014   Page: 13 of 40


payments for nanny services and three luxury automobiles, also were drawn from

FHG funds.



                                         5.

      Mr. Houser withheld payroll taxes but, beginning with the last quarter of

2003, failed to turn over the withheld amounts to the IRS (he also periodically did

not remit health insurance premiums, disability insurance premiums and child

support garnishments). The IRS repeatedly informed Mr. Houser and Washington

about the failure to pay the taxes. In 2005, Washington gave Revenue Officer

Odell Justice ten checks drawn from the FHG operating account to pay, in part, the

past-due payroll taxes; Washington also gave Officer Justice instructions as to

when the checks could be deposited. The first two checks cleared; however, when

Officer Justice attempted to deposit the third and fourth checks, they were returned

for insufficient funds, and Officer Justice did not attempt to deposit the remainder

of the checks. Consequently, in February 2005, Officer Justice notified

Mr. Houser and Washington “that the IRS would impose payroll tax recovery

penalties, or trust fund recovery penalties, against [them] for the taxes due from




                                         13
                Case: 12-14302   Date Filed: 06/19/2014   Page: 14 of 40


the fourth quarter of 2003.”25 Later that month, Officer Justice received twenty

checks signed by Washington in various amounts with notations that they

represented payroll taxes for the fourth quarter of 2004. Ten of those checks

cleared; the remainder, totaling $157,000, bounced. Officer Justice then referred

the matter to the IRS criminal investigation division.

      On November 17, 2005, IRS criminal investigators executed a search

warrant on the FHG offices. During late 2006 and 2007, attorneys for Mr. Houser

made partial payments toward taxes due for the fourth quarter of 2004 and the

second quarter of 2005. As of the close of the district court record, $806,305 still

was owed for the first quarter of 2004, the fourth quarter of 2004, and the second

quarter of 2005.

      In addition to the payroll tax deficiencies, Mr. Houser failed to file his 2004

personal tax return until April 2008, three years after it was due and

two-and-one-half years after the IRS initiated its criminal investigation.

According to the district court record, Mr. Houser has yet to file a 2005 return.



B. Proceedings in the District Court

      In 2011, the Government charged Mr. Houser and Washington in an

      25
           Id. at 398.

                                          14
               Case: 12-14302        Date Filed: 06/19/2014        Page: 15 of 40


eleven-count indictment. Count One alleged that both defendants had entered into

a conspiracy to commit health care fraud in violation of 18 U.S.C. § 1349. Counts

Two through Nine alleged that, on eight occasions occurring during the first and

fourth quarters of 2004 and the second quarter of 2005, Mr. Houser had failed to

pay over to the IRS some $806,000 in payroll tax payments, in violation of 26

U.S.C. § 7202. Counts Ten and Eleven alleged a failure by Mr. Houser to timely

file personal income tax returns for tax years 2004 and 2005, in violation of 26

U.S.C. § 7203.

       Mr. Houser pleaded not guilty and moved to dismiss the indictment. His

motion was denied, and the case proceeded to a bench trial on a superseding

indictment. Washington was dismissed from the case and permitted to plead

guilty to another indictment alleging misprision of a felony.

       Mr. Houser’s four-week trial included the testimony of eighty Government

witnesses and nearly seven hundred exhibits. Mr. Houser moved, at the close of

the Government’s evidence and again at the close of all of the evidence, for a

judgment of acquittal, which the district court denied.26

       On April 2, 2012, the district court entered a 471-page order that included


       26
           Mr. Houser then filed a pro se motion for a mistrial and, in the alternative, for a new
trial. The court ordered Mr. Houser’s pro se motion and attached exhibits stricken from the
record.

                                                 15
                Case: 12-14302       Date Filed: 06/19/2014   Page: 16 of 40


detailed findings concerning the neglected state of the properties, the lack of

services and attention to the residents, and Mr. Houser’s appropriation of

Medicare and Medicaid payments to FHG for his own use. The district court

found Mr. Houser guilty on all counts. Specifically, with respect to Count One of

the indictment, charging Mr. Houser with conspiring with Washington to commit

health care fraud, the district court determined that

      [t]he Government ha[d] proved beyond a reasonable doubt that the
      three Forum nursing facilities, Mt. Berry, Moran Lake, and
      Wildwood, under the direction of Defendant, submitted or caused to
      be submitted, during the course of the conspiracy, false or fraudulent
      claims to the Medicare and Georgia Medicaid programs for services
      that were worthless in that they were not provided or rendered, were
      deficient, inadequate, substandard, and did not promote the
      maintenance or enhancement of the quality of life of the residents of
      the Nursing Facilities, and were of a quality that failed to meet
      professionally recognized standards of health care.[27]

Turning to Counts Two through Nine, the court found that Mr. Houser willfully

had failed to pay over taxes withheld from the wages of employees in the calendar

quarters alleged in the indictment. It determined that the late payments made by

Mr. Houser’s attorney “were ineffective, after the fact attempts to reduce

Defendant’s criminal liability.”28 Finally, the court found that Mr. Houser



      27
           Id. at 428 (emphasis added).
      28
           Id. at 465.

                                              16
                Case: 12-14302   Date Filed: 06/19/2014   Page: 17 of 40


willfully had failed to timely file his income tax returns for 2004 and 2005. Again,

it concluded that Mr. Houser’s

      action of filing a personal income tax return for 2004 in April 2008,
      after Defendant learned that he was the subject of an IRS criminal
      investigation, was an ineffective, after the fact attempt by Defendant
      to avoid criminal liability for his previous failure to file a personal
      income tax return.[29]

       At his sentencing hearing, Mr. Houser spoke on his own behalf and, while

acknowledging some of the facts proved at trial, continued to argue that much of

what the court had concluded regarding his nursing homes was false. The district

court sentenced Mr. Houser to 120 months’ imprisonment--the statutory

maximum--on Count One. The court sentenced him to 60 months’ imprisonment

on each of Counts Two through Eleven, which were staggered such that the

resulting sentence on all tax-related counts was an additional 120 months’

imprisonment, for a total of 240 months, a sentence within the advisory guidelines

range. The court also ordered Mr. Houser to pay restitution to Medicare and

Medicaid in the amount of $6,742,807.88. The court arrived at this figure after

concluding that approximately twenty to twenty-five percent of the services

Mr. Houser provided under those programs were “worthless.”30 The court ordered


      29
           Id. at 469.
      30
           R.341 at 4.

                                          17
                 Case: 12-14302     Date Filed: 06/19/2014       Page: 18 of 40


restitution to the IRS in the amount of $872,515. The court also entered an order

of forfeiture.

         Mr. Houser timely appealed his conviction, as well as the court’s forfeiture

order.



                                                II

A. Health Care Fraud Count

         Count One of the Second Superseding Indictment charged Mr. Houser and

Washington with conspiring to commit health care fraud in violation of 18 U.S.C.

§ 1349.31 Section 1349 requires an agreement to commit the underlying offense,

namely that the defendant (1) “knowingly and willfully execute[d], or attempt[ed]

to execute, a scheme or artifice” (2) “to defraud any health care benefit program”

or “to obtain, by means of false or fraudulent pretenses, representations, or

promises, any of the money or property owned by, or under the custody or control

of, any health care benefit program,” (3) “in connection with the delivery of or

payment for health care benefits, items, or services.” 18 U.S.C. § 1347.

         The district court found that Mr. Houser and Washington, working together,


         31
           Section 1349 of Title 18 provides: “Any person who attempts or conspires to commit
any offense under this chapter shall be subject to the same penalties as those prescribed for the
offense, the commission of which was the object of the attempt or conspiracy.”

                                                18
                Case: 12-14302       Date Filed: 06/19/2014   Page: 19 of 40


knowingly submitted to Medicare and Georgia Medicaid claims for services that

had not been rendered. The district court stated:

      Specifically, the Government has proved beyond a reasonable doubt
      that the three Forum nursing facilities, Mt. Berry, Moran Lake, and
      Wildwood, under the direction of Defendant, submitted or caused to
      be submitted, during the course of the conspiracy, false or fraudulent
      claims to the Medicare and Georgia Medicaid programs for services
      that were worthless in that they were not provided or rendered, were
      deficient, inadequate, substandard, and did not promote the
      maintenance or enhancement of the quality of life of the residents of
      the Nursing Facilities, and were of a quality that failed to meet
      professionally recognized standards of health care.[32]

      On appeal, Mr. Houser does not contest the deplorable conditions of his

nursing homes; indeed, he recites, in detail, those conditions in his opening brief.

He admits that

      Forum routinely failed to pay the expenses of the nursing facilities,
      including bills for clinical laboratory services, physical therapy,
      transport services, telephone service, mobile x-ray services, pharmacy
      services, and various medical, nursing and cleaning supplies, as well
      as repair costs for washing machines and dryers, dishwashers, air
      conditioners and heaters, medical equipment, and leaking roofs.[33]

He also admits that “[t]he administrators of the nursing facilities and other staff

warned Mr. Houser, through telephone calls, e-mails and faxes, of these




      32
           R.290 at 428 (emphasis added).
      33
           Appellant’s Br. 18-19 (citations omitted).

                                                19
                Case: 12-14302       Date Filed: 06/19/2014       Page: 20 of 40


deficiencies.”34 Instead, Mr. Houser maintains that the district court erred in

employing a “worthless services” concept in evaluating his guilt under the health

care fraud statute. Moreover, he maintains that the record does not support a

finding that he conspired with Washington--or anyone else--to violate 18 U.S.C.

§ 1347. We evaluate each of these arguments in turn.



                                   1. Worthless Services

      Mr. Houser first takes issue with the district court’s use of the “worthless

services” concept. Mr. Houser claims that “[t]he concept of ‘worthless services’

derives from civil suits brought under the False Claims Act.”35 According to

Mr. Houser, “[a] claim of ‘worthless services’ can be the basis for a false claims

action, if the plaintiff can show that ‘the performance of the service is so deficient

that for all practical purposes it is the equivalent of no performance at all.’”36

      Mr. Houser submits, however, that “engrafting a ‘worthless services’

concept onto the federal health care fraud statute renders the statute

unconstitutionally vague and, therefore, void” because “determining at what point


      34
           Id. at 18.
      35
           Id. at 34.
      36
           Id. (quoting Mikes v. Straus, 274 F.3d 687, 703 (2d Cir. 2001)).

                                                20
                Case: 12-14302       Date Filed: 06/19/2014   Page: 21 of 40


health care services have crossed the line from merely bad to criminally worthless

would leave many men of common intelligence guessing.”37 Mr. Houser

distinguishes his case from those in which “the service for which a provider seeks

reimbursement was never provided, see United States v. Hoffman-Vaile, 568 F.3d
1335 (11th Cir. 2009), or unnecessary, see United States v. Mateos, 623 F.3d 1350

(11th Cir. 2010), or not covered, see [United States v.] Medina, 485 [F.3d 1291,]

1299 [(11th Cir. 2007)].”38 The district court’s definition of worthless services,

Mr. Houser continues, strays from these situations in that it introduces the idea of

desirability into the calculus. In his view, the concept has no place in an

evaluation of worthlessness because what is totally undesirable to one person

nevertheless may have value for another.

      “We review whether a criminal statute is unconstitutionally vague de novo.”

United States v. Wayerski, 624 F.3d 1342, 1347 (11th Cir. 2010). We do not

believe that Mr. Houser’s conviction requires us to draw the proverbial line in the

sand for purposes of determining when clearly substandard services become

“worthless.” Although the indictment in this case sometimes describes “the care,

services and environment provided by the Nursing Facilities” as being “so


      37
           Id. at 35-36 (internal quotation marks omitted).
      38
           Id. at 41.

                                                21
                Case: 12-14302          Date Filed: 06/19/2014   Page: 22 of 40


inadequate or deficient as to constitute worthless services,”39 Mr. Houser was not

prosecuted solely on the basis of the deficient nature of some of the services

provided. It is clear both from the indictment and the district court’s order of

conviction that Mr. Houser also was prosecuted and convicted for failing to

provide services that he had certified to Medicare and Georgia Medicaid had been

provided to the residents in his homes.

      The indictment alleges that “[f]ederal statutes and regulations mandate that

nursing facilities comply with federal requirements relating to the provision of

services and quality of care. 42 U.S.C. § 1396r(b).”40 The indictment continues:

      “A nursing facility must care for its residents in such a manner and in
      such an environment as will promote maintenance or enhancement of
      the quality of life of each resident.” 42 U.S.C. § 1396r(b)(1)(A).
      Additionally, nursing facilities “must provide services and activities
      to attain or maintain the highest practicable physical, mental and
      psychosocial well-being of each resident in accordance with a plan of
      care which . . . describes the medical, nursing, and psychosocial needs
      of the resident and how such needs will be met . . . [.] 42 U.S.C.
      § 1396r(b)(2)(A); 42 C.F.R. § 483.25.[41]

The indictment goes on to describe how Mr. Houser’s nursing facilities failed to

provide required services: “On numerous occasions, the defendants owed


      39
           R.139 at 12-13, ¶ 36.
      40
           Id. at 6, ¶ 17.
      41
           Id. at 6-7, ¶ 17 (alteration in original).

                                                    22
                Case: 12-14302       Date Filed: 06/19/2014   Page: 23 of 40


considerable sums to many Nursing Facility vendors through consistent

delinquency in payment or failure to pay despite promises and representations to

the contrary. Defendants curtailed crucial services provided to residents by failing

to pay the vendors who provided such services.”42 The fraudulent activity alleged

in the indictment was based on the submission of claims for both the lack of

services, as well as services that were “deficient, inadequate, [or] substandard”:

             92. The Nursing Facilities submitted or caused to be
      submitted, during the course of the conspiracy, false or fraudulent
      claims to the Medicare and Georgia Medicaid program for services
      that were worthless in that they were not provided or rendered, were
      deficient, inadequate, substandard, and did not promote the
      maintenance or enhancement of the quality of life of the residents of
      the Nursing Facilities, and were of a quality that failed to meet
      professionally recognized standards of health care.[43]

And, again, a few paragraphs later: “During the course of the conspiracy,

defendants GEORGE D. HOUSER and RHONDA HOUSER fraudulently caused

claims to be paid by Medicare and Georgia Medicaid for care and services that

were either not rendered or were so inadequate or deficient as to constitute

worthless services.”44

      The district court’s order of conviction also rested, at least in part, on the

      42
           Id. at 17, ¶ 55 (emphasis added).
      43
           Id. at 29, ¶ 92 (emphasis added).
      44
           Id. at 30, ¶ 95 (emphasis added).

                                               23
                Case: 12-14302   Date Filed: 06/19/2014   Page: 24 of 40


facilities’ failure to provide necessary services. The district court explicitly found

that there were occasions when “residents never received the medications that they

were supposed to have,”45 residents went without diapers and medical care for

their wounds,46 laboratory services were not performed,47 and residents were not

transported for dialysis48 or provided with physical therapy.49 Moreover, it is clear

from the court’s order that the complete lack of some services served as one of the

bases for the district court’s determination that the Government had met its burden

of proof with respect to the conspiracy charge:

             13. For the following reasons, the Court finds that the
      Government has proved beyond a reasonable doubt that Defendant
      conspired with his wife, Washington, to defraud the Medicare and
      Georgia Medicaid programs and to obtain by means of material false
      and fraudulent pretenses, representations and promises, money and
      property owned by, and under the custody and control of, the
      Medicare program and Georgia Medicaid, in connection with the
      delivery of and payment for health care benefits and services, in
      violation of 18 U.S.C. §§ 1347 and 1349.

            14. Specifically, the Government has proved beyond a
      reasonable doubt that the three Forum nursing facilities, Mt. Berry,
      Moran Lake, and Wildwood, under the direction of Defendant,

      45
           R.290 at 144.
      46
           See id. at 160.
      47
           See id. at 173.
      48
           See id. at 219.
      49
           See id. at 195.

                                          24
               Case: 12-14302        Date Filed: 06/19/2014       Page: 25 of 40


       submitted or caused to be submitted, during the course of the
       conspiracy, false or fraudulent claims to the Medicare and Georgia
       Medicaid programs for services that were worthless in that they were
       not provided or rendered, were deficient, inadequate, substandard,
       and did not promote the maintenance or enhancement of the quality of
       life of the residents of the Nursing Facilities, and were of a quality
       that failed to meet professionally recognized standards of health
       care. . . .

              15. The Government has proved beyond a reasonable doubt
       that, during the course of the conspiracy, Defendant fraudulently
       caused claims to be paid by Medicare and Georgia Medicaid for care
       and services that were either not rendered or were so inadequate or
       deficient as to constitute worthless services.[50]

       Although acknowledging that some services simply were not provided to

residents, Mr. Houser nevertheless argues that, for purposes of Medicare and

Georgia Medicaid reimbursements, these services are “bundled.” Consequently,

he urges, we must evaluate the provision of services as a whole and cannot

evaluate whether residents were deprived of a single, although necessary, service.

       50
           Id. at 427-29 (emphasis added). At oral argument, Mr. Houser’s counsel maintained
that the Government proceeded only on a worthless services theory, that it had not prosecuted
Mr. Houser for seeking reimbursement from Medicare and Georgia Medicaid for services that the
nursing homes had failed to provide, and that, if the failure to provide services were the basis for
the prosecution, Mr. Houser had not been given adequate notice. Counsel pointed specifically to
the district court’s comments at sentencing (concerning the calculation of loss) to support this
contention. See R.341 at 3-4.
        We believe that the cited passages of the indictment clearly put Mr. Houser on notice that
the Government considered his fraudulent scheme to include the submission of claims for
services that were not rendered as well as the submission of claims for services that were so
substandard as to constitute worthless services. Moreover, the cited passages of the conviction
order establish that the district court rested its determination of guilt on Count One, at least in
part, on Mr. Houser’s complete failure to provides some services.


                                                25
             Case: 12-14302     Date Filed: 06/19/2014   Page: 26 of 40


Mr. Houser maintains that this approach is mandated by United States ex rel.

Sanchez-Smith v. AHS Tulsa Regional Medical Center, LLC, 754 F. Supp. 2d
1270 (N.D. Okla. 2010), and United States ex rel. Swan v. Covenant Care, Inc.,

279 F. Supp. 2d 1212 (E.D. Cal. 2002).

      Even if we were bound to follow these cases, and we are not, we could not

conclude that they require reversal of the district court’s judgment. Turning first

to Sanchez-Smith, the court held that, for purposes of bringing a qui tam action

under the False Claims Act, a plaintiff could “reach a jury on a factual falsity

theory in the context of ‘bundled’ per diem Medicaid billing” by “present[ing]

facts amounting to (1) the provision of entirely worthless services, or (2) at a

minimum, the provision of grossly negligent services with regard to a particular

standard of care or regulatory requirement.” 754 F. Supp. 2d at 1287 (citation

omitted) (internal quotation marks omitted). The court then concluded that the

relators had failed to “demonstrate the provision of worthless services or anything

amounting to gross negligence” because, in the most egregious case, one patient

had received 677.25 of the 840 hours of required therapy. Id. Under those

circumstances, the court concluded that “[n]o reasonable jury could conclude that

TRMC billed Medicaid for worthless services provided to Patient 19, and no

reasonable jury could conclude that TRMC billed Medicaid for even ‘grossly

                                          26
               Case: 12-14302   Date Filed: 06/19/2014    Page: 27 of 40


negligent’ services provided to Patient 19.” Id. Here, however, the facts are very

different. The indictment alleged, and the district court found, that patients went

entirely without necessary services such as physical therapy, medication, dialysis

and wound care. Moreover, we note that the district court concluded that

Mr. Houser had actual knowledge of the conditions and lack of services in his

nursing homes “through an almost daily barrage of telephone calls, emails, and

faxes from the administrators at all three nursing homes during the entire period of

the conspiracy, yet Defendant affirmatively chose to ignore these alerts.”51 In

short, the record reflects not simply “gross negligence” in the provision of

required services, but an intentional disregard of those requirements.

       Swan also does little to assist Mr. Houser. In that case, a plaintiff in a qui

tam action alleged that a nursing facility was “so severely understaffed . . . that

patients were often denied the most basic care such as repositioning, feeding,

bathing, and wound treatment.” Swan, 279 F. Supp. 2d at 1216. The district court

granted summary judgment for the defendant, Covenant Care, on the ground that

the court lacked subject matter jurisdiction over the action because the essential

elements of the plaintiff’s claims had been disclosed in a previous action. See id.

at 1217-20. The court then went on to state that, even if it had jurisdiction,


      51
           R.290 at 435.

                                          27
                 Case: 12-14302          Date Filed: 06/19/2014           Page: 28 of 40


“Covenant Care would still be entitled to summary judgment on [the] false records

claim.” Id. The court observed that “Covenant Care does not bill the government

separately for individual acts of patient care such as feeding, turning, or bathing.

Instead, the government pays Covenant Care a per diem rate for providing room

and board, including the provision of such routine services . . . .” Id. at 1221. The

court then concluded that “[b]ecause Swan does not allege that Covenant Care’s

neglect of its patients was so severe that, for all practical purposes, the patients

were receiving no room and board services or routine care at all, her FCA claim

does not fit within the worthless services category.” Id. (emphasis added).

Without endorsing or adopting the standard set forth in Swan, we note that

Mr. Houser’s situation is markedly different. In the present case, the district

court’s judgment does not simply rest on the fact that some services were severely

substandard; it rests on the fact that certain services, including those mandated by

statute,52 were not provided to residents at all.53

        52
           By way of example only, 42 U.S.C. § 1396r(b)(4)(A) states that “a nursing facility
must provide . . . (i) . . . rehabilitative services . . . ; (iii) pharmaceutical services . . . ; [and] (iv)
dietary services that . . . meet the daily nutritional and special dietary needs of each resident.”
        53
            Because the Government proceeded, and the district court’s conviction rested, at least
in part, on the nursing facilities’ complete failure to provide some necessary services to the
residents, we need not consider whether the concept of worthless services based on inadequacy
or undesirability is unconstitutionally vague. See Appellant’s Br. 35-39.
         In his reply brief, Mr. Houser suggests that the Government used his profit margin of
twenty-five percent to establish the element of willfulness. This strategy, he continues,
                                                                                       (continued...)

                                                      28
                Case: 12-14302         Date Filed: 06/19/2014        Page: 29 of 40


        We believe this conclusion is consonant with that reached by the Court of

Appeals for the Sixth Circuit in Chesbrough v. VPA, P.C., 655 F.3d 461 (6th Cir.

2011), on which Mr. Houser relies. In Chesbrough, relators had filed a False

Claims Act action against VPA alleging “that VPA defrauded the government by

submitting Medicare and Medicaid billings for defective radiology studies.” Id. at

464. The court held that the relators’ action could not go forward on the basis of

        53
           (...continued)
contributed to the vagueness of the statute because “it is impossible to state with any degree of
certainty that a ‘person of ordinary intelligence’ necessarily would realize that he could be
prosecuted criminally for health care fraud if he runs his nursing home for-profit and takes what
the Government considers to be too much in profits.” Reply Br. 5. Again, Mr. Houser’s
argument misses the mark. The Government did not charge Mr. Houser with taking an excessive
profit; it charged him, and the district court found him guilty of, a scheme wherein he
consciously disregarded his legal obligations to provide basic services to Medicare and Medicaid
beneficiaries, while simultaneously diverting substantial funds to personal uses. His purchases
evidence that he had funds available to pay for those services, but that he intentionally used those
funds for other purposes.
         Mr. Houser’s brief does not raise a facial vagueness objection to the health care fraud
statute under which he was prosecuted. See Reply Br. 9 (“Mr. Houser[] . . . does not challenge
the clarity of § 1347 as a statute . . . .”). Moreover, we do not believe Mr. Houser reasonably
could argue that the statute is unconstitutionally vague because it criminalizes the complete
failure to provide some services. As the Court of Appeals for the Sixth Circuit recognized in
United States v. Semrau, 693 F.3d 510 (6th Cir. 2012), “[a]lthough the health care fraud statute
does not (and could not) specify the innumerable fraud schemes one may devise, it is difficult to
imagine a more obvious way to commit healthcare fraud than billing for services not actually
rendered.” Id. at 530 (citation omitted) (internal quotation marks omitted). Moreover, the mens
rea requirement contained in the statute, see 18 U.S.C. § 1347 (“Whoever knowingly and
willfully executes, or attempts to execute, a scheme or artifice-- . . . shall be fined under this title
or imprisoned not more than 10 years, or both.” (emphasis added)), largely mitigates any
ambiguity, see United States v. Conner, 752 F.2d 566, 574 (11th Cir. 1985) (“‘The requirement
that the act must be willful or purposeful may not render certain, for all purposes, a statutory
definition of the crime which is in some respects uncertain. But it does relieve the statute of the
objection that it punishes without warning an offense of which the accused was unaware.’”
(quoting Screws v. United States, 325 U.S. 91, 102, 65 S. Ct. 1031, 1036, 89 L. Ed. 1495 (1945)
(plurality opinion))).

                                                  29
                Case: 12-14302    Date Filed: 06/19/2014   Page: 30 of 40


VPA’s reimbursement claims for the x-ray studies that were “‘suboptimal’ or of

‘poor quality.’” Id. at 467-68. Nevertheless, the court determined that the relators

could go forward on the basis of five studies that were “nondiagnostic.” Id. at 468

(internal quotation marks omitted). It reasoned that, “[i]f VPA sought

reimbursement for services that it knew were not just of poor quality but had no

medical value, then it would have effectively submitted claims for services that

were not actually provided. This would amount to a ‘false or fraudulent’ claim

within the meaning of the FCA.” Id. As the defendants in Chesbrough did,

Mr. Houser sought reimbursement from Medicare and Georgia Medicaid for

required services--pharmaceutical, diagnostic, medical and dietary--that simply

were not provided.



                                 2. Proof of Conspiracy

      Mr. Houser also challenges his conviction on Count One on the ground that

the “evidence did not establish that Mr. Houser conspired either with Rhonda

Houser or with anyone else.”54 According to Mr. Houser, “[n]either Rhonda

Houser nor anyone else had any control or authority over how the funds were




      54
           Appellant’s Br. 43.

                                           30
                Case: 12-14302   Date Filed: 06/19/2014   Page: 31 of 40


allocated or how the nursing homes were run.”55

       We typically “review challenges to the sufficiency of the evidence in

criminal cases de novo, viewing the evidence in the light most favorable to the

[G]overnment.” United States v. Dominguez, 661 F.3d 1051, 1061 (11th Cir.

2011). Here, however, Mr. Houser never challenged the sufficiency of the

evidence before the district court. The only basis for his motion for acquittal on

the conspiracy count was his vagueness challenge.

      [W]here a defendant fails to preserve an argument as to the
      sufficiency of the evidence in the trial court, the predominant rule in
      this circuit--established by a long and unchallenged line of cases--is
      better stated as requiring that we uphold the conviction unless to do
      so would work a “manifest miscarriage of justice.”

United States v. Fries, 725 F.3d 1286, 1291 n.5 (11th Cir. 2013) (quoting United

States v. Perez, 661 F.3d 568, 573-74 (11th Cir. 2011) (per curiam)). Regardless

of the standard applied, however, Mr. Houser’s sufficiency challenge fails.

      We frequently have noted that “direct evidence of an agreement is

unnecessary; the existence of the agreement and a defendant’s participation in the

conspiracy may be proven entirely from circumstantial evidence.” United States v.

McNair, 605 F.3d 1152, 1195 (11th Cir. 2010). Here the record is replete with

evidence that Washington knew of the lack of provisions and services in the


      55
           Id. at 44.

                                          31
               Case: 12-14302        Date Filed: 06/19/2014       Page: 32 of 40


nursing homes;56 that she had access to and control over nursing home funds;57 and

that she was involved in efforts to placate employees,58 mask the poor conditions

at the homes59 and stave off government enforcement actions.60 We believe that

this is more than sufficient circumstantial evidence to establish Washington’s

agreement to participate in the conspiracy to defraud Medicare and Georgia

Medicaid.61

       56
          See, e.g., Gov’t’s Trial Ex. 487 at 2 (fax apprising Mr. Houser and Washington of
numerous issues including the state of the roof, lack of transportation services and lack of
laboratory services); Gov’t’s Trial Ex. 492 (fax to Washington complaining of broken
dishwasher and pest control problems); Gov’t’s Trial Ex. 499 (fax apprising Washington that
Medicare Part A patients would have to be discharged because the home did not have sufficient
wheelchairs to conduct physical therapy); Gov’t’s Trial Ex. 504 (fax apprising Washington of the
lack of nursing supplies).
       57
          See, e.g., R.223 at 28 (testimony concerning Washington’s use of the residents’ trust
account); R.225 at 68-69 (testimony concerning Washington’s control over the nursing home’s
operating account).
       58
           See R.242 at 844 (testimony concerning Mr. Houser and Washington handing out fifty
dollar bills to employees).
       59
          See R.260 at 64-69 (testimony concerning Washington bringing in food to satisfy the
Inspector General for Medicaid for the Department of Community Health that a home had
enough food to last through the weekend).
       60
          See R.244 at 81-82 (testimony concerning Washington’s delivery of, and instructions
for depositing, payroll tax checks to Officer Justice).
       61
           It is of no moment that the Government dismissed the conspiracy charge against
Washington. “[A]s a simple matter of logic, the government’s voluntary dismissal of a
conspiracy charge against a defendant’s only alleged coconspirator does not preclude proof
beyond a reasonable doubt, at defendant’s trial, that the defendant conspired with that same
alleged coconspirator.” United States v. Lopez, 944 F.2d 33, 40 (1st Cir. 1991). Indeed, even if
Washington had been tried and acquitted of the conspiracy charge, it would not have affected the
validity of Mr. Houser’s conviction. See United States v. Andrews, 850 F.2d 1557, 1561 (11th
                                                                                     (continued...)

                                                32
               Case: 12-14302   Date Filed: 06/19/2014   Page: 33 of 40


B. Failure to File Quarterly Payroll Taxes

       Mr. Houser challenges the sufficiency of the evidence with respect to

Counts Two through Nine, which charged him with payroll tax fraud, in violation

of 26 U.S.C. § 7202. In evaluating Mr. Houser’s sufficiency claim, we inquire

whether “any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” United States v. Mintmire, 507 F.3d 1273,

1289 (11th Cir. 2007) (internal quotation marks omitted). We view the evidence

in the light most favorable to the Government and draw all reasonable inferences

in favor of supporting the verdict. Id.

       Section 7202 of Title 26 of the United States Code provides:

              Any person required under this title to collect, account for, and
       pay over any tax imposed by this title who willfully fails to collect or
       truthfully account for and pay over such tax shall, in addition to other
       penalties provided by law, be guilty of a felony and, upon conviction
       thereof, shall be fined not more than $10,000, or imprisoned not more
       than 5 years, or both, together with the costs of prosecution.

Here, the Government alleged, and the district court found, that Mr. Houser

willfully failed to pay payroll taxes for his homes during various quarters of 2004

and 2005.

       With respect to these counts, Mr. Houser admits that he failed to satisfy his


       61
         (...continued)
Cir. 1988).

                                          33
                 Case: 12-14302     Date Filed: 06/19/2014       Page: 34 of 40


tax liability for the quarters at issue. He maintains, however, that “the

Government failed to establish the critical element of ‘willfulness.’”62 He

correctly observes that “the term ‘willfully’ as used in the Internal Revenue

statutes ‘generally connotes a voluntary, intentional violation of a known legal

duty.’”63 He contends that his “frequent visits to the Revenue Officer, earnest

representations of both problems and progress--made to a revenue official

accusing him of fraud--and large remedial payments” belie the district court’s

conclusion that his conduct in failing to turn over payroll taxes to the IRS was

willful.64 We cannot accept this argument.

       Although Mr. Houser made frequent visits to Officer Justice, the evidence

reveals that those visits were an effort to stave off further investigation and

prosecution, as opposed to an effort to correct an innocent mistake. First, there is

no question that Mr. Houser understood both his responsibility to pay payroll

taxes and the consequences for failure to do so65: Mr. Houser only regained

control of his nursing homes after waiting out a ten-year tax lien placed on the

       62
            Appellant’s Br. 47.
       63
          Id. (quoting United States v. Pomponio, 429 U.S. 10, 12, 97 S. Ct. 22, 23, 50 L. Ed. 2d
12 (1976) (per curiam)).
       64
            Id. at 51.
       65
          Mr. Houser is a graduate of Harvard College and Harvard Law School and a member
of the Georgia Bar, although he did not actively practice law during the relevant period.

                                               34
                Case: 12-14302    Date Filed: 06/19/2014   Page: 35 of 40


homes for his prior failure to pay over payroll taxes. Second, in his dealings with

Officer Justice, he was less than forthcoming. During interviews with

Officer Justice, Mr. Houser both misrepresented his assets and gave contradictory

information concerning his financial position. He asked for and received payout

amounts and, within months of doing so, would purchase additional land for

investments as opposed to paying his taxes. Finally, Mr. Houser only began

making “increasingly large remedial payments,”66 after a search warrant was

executed at his office, revealing that the Government had initiated a criminal

investigation of his activities. We believe that this record, taken as a whole,

reveals that Mr. Houser apprehended his obligation to pay over payroll taxes, but

voluntarily and intentionally chose to spend available funds on the acquisition of

personal goods and investment properties as opposed to satisfying his legal

obligations. The record, therefore, amply supports the district court’s conviction.



C. Failure to File Income Tax Returns

      With respect to Counts Ten and Eleven, Mr. Houser was convicted of

violating 26 U.S.C. § 7203, which provides in relevant part:

                Any person required under this title to pay any estimated tax or

      66
           Id. at 50.

                                            35
             Case: 12-14302      Date Filed: 06/19/2014    Page: 36 of 40


      tax, . . . who willfully fails to pay such estimated tax or tax, . . . at the
      time or times required by law or regulations, shall, in addition to other
      penalties provided by law, be guilty of a misdemeanor and, upon
      conviction thereof, shall be fined not more than $25,000 ($100,000 in
      the case of a corporation), or imprisoned not more than 1 year, or
      both, together with the costs of prosecution.

      Mr. Houser maintains that the Government did not prove the statutory

elements as to either Count Ten, concerning his failure to timely file his 2004

income tax return, or Count Eleven, concerning his failure to file his 2005 return.

Because Mr. Houser makes arguments unique to each of these counts, we

separately address each count.



                                           1.

      With respect to Count Ten, Mr. Houser maintains that the Government did

not establish that he had failed to file his return. Mr. Houser invites our attention

to the fact that he did file his 2004 personal return, albeit on April 8, 2008. He

notes that in United States v. Goetz, 746 F.2d 705, 707 (11th Cir. 1984), we

recited the following elements for a violation of § 7203: “[T]he taxpayer was

required to file an income tax return; the taxpayer failed to file such return; and the

taxpayer’s violation was willful.” Because, he continues, the Government did not

prove that he failed to file a return, his conviction on Count Ten cannot be



                                           36
             Case: 12-14302     Date Filed: 06/19/2014   Page: 37 of 40


sustained.

      Section 7203 of Title 26 clearly requires the timely filing of personal

income tax returns; it criminalizes the willful failure to pay income taxes “at the

time or times required by law or regulations.” Id. (emphasis added). Section

6072(a) of Title 26 sets forth the general rule that “returns made on the basis of the

calendar year shall be filed on or before the 15th day of April following the close

of the calendar year.” Mr. Houser’s personal income tax return for calendar year

2004 was therefore due on April 15, 2005. He did not file his 2004 return,

however, until nearly three years later on April 8, 2008. As the Supreme Court has

observed, “[p]unctuality is important to the fiscal system,” and the sanctions set

forth in § 7203 are designed “to assure punctual as well as faithful performance of

these duties.” Spies v. United States, 317 U.S. 492, 496, 63 S. Ct. 364, 367, 87
L. Ed. 418 (1943). “The statute in question would be meaningless if a taxpayer

could file beyond the required date and not be subject to legal sanctions.” United

States v. Greenlee, 380 F. Supp. 652, 660-61 (E.D. Pa. 1974); see also United

States v. Ming, 466 F.2d 1000, 1005 (7th Cir. 1972) (holding that a “late filing and

late tax payment are immaterial on the issue of willfulness in a Section 7203

prosecution”). The language we employed in Goetz does not, indeed could not,

alter the statutory requirement of timeliness. Timeliness simply was not at issue in

                                          37
             Case: 12-14302     Date Filed: 06/19/2014    Page: 38 of 40


Goetz, and our shorthand recitation of the elements of the offense sufficed for the

purposes of addressing the arguments made in that case.

      Mr. Houser also maintains that the Government failed to establish that his

failure to timely file a 2004 return was willful. As noted previously, “the standard

for the statutory willfulness requirement is the voluntary, intentional violation of a

known legal duty.” Cheek v. United States, 498 U.S. 192, 201, 111 S. Ct. 604,

610, 112 L. Ed. 2d 617 (1991) (internal quotation marks omitted). Here, nothing in

the record suggests that Mr. Houser’s failure to file his 2004 return by April 15,

2005, was involuntary or negligent.



                                          2.

      Turning to his arguments with respect to Count Eleven, Mr. Houser submits

that the Government failed to establish that his failure to file his 2005 tax return

was “willful.” He relies on Edwards v. United States, 375 F.2d 862 (9th Cir.

1967), as support for his position that the Government failed to establish this

element.

      We perceive a number of problems with Mr. Houser’s argument. First, at

closing arguments, Mr. Houser’s counsel conceded that the Government had met

its burden of proof with respect to Count Eleven: “The ’05 was a different story,

                                          38
               Case: 12-14302       Date Filed: 06/19/2014   Page: 39 of 40


he didn’t file them, should have, and the Government proved it. Let’s not worry

about that. He should be found guilty of that.”67 Although, “in the event of errors

in the trial or jury instructions, a concession of guilt would not hinder the

defendant’s right to appeal,” Florida v. Nixon, 543 U.S. 175, 188, 125 S. Ct. 551,

561, 160 L. Ed. 2d 565 (2004), Mr. Houser is not raising trial errors or errors in

legal standards; he challenges only the sufficiency of the evidence. Mr. Houser’s

counsel invited the court to conclude that the Government had met its burden of

proof with respect to all of the elements of Count Eleven; having done so, he

cannot now claim error in the court’s determination that the Government did, in

fact, meet that burden. See United States v. Ross, 131 F.3d 970, 988 (11th Cir.

1997) (“It is a cardinal rule of appellate review that a party may not challenge as

error a ruling or other trial proceeding invited by that party.” (internal quotation

marks omitted)).

      Even if we were to consider Mr. Houser’s argument, however, it has no

merit. The language in Edwards on which Mr. Houser relies concerns a different

section of the tax statutes than that which serves as the basis for Mr. Houser’s

conviction. Addressing Edwards’s challenge to the sufficiency of the

Government’s showing of willfulness with respect to his convictions for violations


      67
           R.340 at 37 (emphasis added).

                                             39
               Case: 12-14302        Date Filed: 06/19/2014        Page: 40 of 40


of 26 U.S.C. § 7201,68 the Ninth Circuit stated:

              The trouble in this case is in its lack of proof of willfulness in
       the sense of a specific intent to evade or defeat the tax or its payment.
       Evasion and defeat, as we understand their use in this section,
       contemplate an escape from tax and not merely a postponement of
       disclosure or payment. . . . Tax evasion, however, focuses on the
       accused’s intent to deprive the Government of its tax moneys, and
       this requires more than just delay.

Edwards, 375 F.2d at 867 (emphasis added) (footnote omitted). Mr. Houser,

however, was not convicted of “attempt[ing] to evade or defeat any tax” under

§ 7201; he was convicted of failure to file a return under § 7203. The Ninth

Circuit’s interpretation of “[e]vasion and defeat,” therefore, has no application to

Mr. Houser.69

                                          Conclusion

       For the foregoing reasons, the judgment of the district court is affirmed.

       AFFIRMED.

       68
          At the time Edwards v. United States, 375 F.2d 862 (9th Cir. 1967), was decided, 26
U.S.C. § 7201 (1964) provided:

              Any person who willfully attempts in any manner to evade or defeat any
       tax imposed by this title or the payment thereof shall, in addition to other penalties
       provided by law, be guilty of a felony and, upon conviction thereof, shall be fined
       not more than $10,000, or imprisoned not more than 5 years, or both, together
       with the costs of prosecution.
       69
          On appeal, Mr. Houser also challenges the forfeiture order. His sole argument,
however, is that the forfeiture order must be vacated because it is premised on the health care
fraud charge contained in Count One. See Appellant’s Br. 54-55. Because we uphold
Mr. Houser’s conviction on Count One, we also uphold the district court’s forfeiture order.

                                                40